Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 1/29/2021 that has been entered and made of record.
Response to after Non-Final
2.	Claim 21, 26, 30, 31, 36 and 40, are currently amended. No new claims are added. No new matter is added.
Terminal Disclaimer
3.	Applicant has filed Terminal Disclaimer to overcome the non-statutory double patenting rejection files on 9/29/2020. USPTO has accepted the Terminal Disclaimer and examiner respectfully withdraws the rejection.

Allowable Subject Matter
4.	Claims 21-40 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 21 and 31 are allowable because prior art fails to 
teach or suggest, either alone or in combination, establishing a wireless connection based on a predetermined communication standard between the 

6.	Claims 22-30 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim21 as the communication method for image forming apparatus of claim 21.
7.	Claims 32-40 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim31 as the image forming apparatus of claim 31.



Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677